Fourth Court of Appeals
                                            San Antonio, Texas
                                                   January 29, 2020

                                                No. 04-20-00017-CV

                              IN RE Mickey KOSER and Trinity Couriers, Inc.

                                         Original Mandamus Proceeding 1

                                                        ORDER

Sitting:            Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Beth Watkins, Justice

        On January 10, 2020, relators filed a petition for writ of mandamus complaining of an
order signed by the trial court on December 30, 2019. Relators also filed a motion requesting a
stay of the January 21, 2020 trial setting. On January 14, 2020, this court issued an order
denying the petition for writ of mandamus and denying as moot the motion for stay. 2 On
January 16, 2020, the trial court signed an order amending its December 30, 2019 order. On
January 21, 2020, relators filed a motion to dismiss this original proceeding stating this
proceeding is now moot based on the January 16, 2020 amended order.

         Because the trial court signed its amended order two days after this court denied the
petition for writ of mandamus and because relators filed their motion to dismiss almost one week
after this court denied the petition, we DENY AS MOOT relator’s motion to dismiss.

           It is so ORDERED on January 29, 2020.

                                                                                PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court



1
  This proceeding arises out of Cause No. 2018CI05066, styled Stephanie Devora v. Mickey Koser and Trinity
Couriers, Inc., pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez
presiding.
2
    Our January 14, 2020 order stated this court’s opinion would issue at a later date.